Name: Council Regulation (EEC) No 1557/84 of 4 June 1984 amending Regulation (EEC) No 804/68 on the common organization of the market in the milk and milk products sector and Regulation (EEC) No 857/84 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector
 Type: Regulation
 Subject Matter: marketing;  distributive trades;  processed agricultural produce;  Europe
 Date Published: nan

 No L 150/6 Official Journal of the European Communities 6. 6 . 84 COUNCIL REGULATION (EEC) No 1557/84 of 4 June 1984 amending Regulation (EEC) No 804/68 on the common organization of the market in the milk and milk products sector and Regulation (EEC) No 857/84 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector should therefore be corrected in the case of the United Kingdom, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament ('), Whereas Article 5c (3) of Regulation (EEC) No 804/68 (2), as introduced by Regulation (EEC) No 856/84 (3), fixes , for each Member State, the total quan ­ tity of milk and milk equivalent delivered to under ­ takings treating or processing milk or other milk products in respect of the period 2 April 1984 to 31 March 1985 and the four subsequent 12-month periods ; whereas the said quantity may not be exceeded ; Whereas the Annex to Regulation (EEC) No 857/84 (4) specifies , for each Member State, the total quantity corresponding to direct sales of milk and milk equiva ­ lent in respect of the same periods ; whereas that quantity may not be exceeded ; Whereas the said total quantities were calculated on the basis of the statistics of deliveries to buyers which , in the case of the United Kingdom, also cover direct sales within the meaning of Article 5c (2) of Regula ­ tion (EEC) No 804/68 and Article 6 of Regulation (EEC) No 857/84 ; whereas the amounts correspond ­ ing to the total quantities delivered and the direct sales HAS ADOPTED THIS REGULATION : Article 1 Article 5c of Regulation (EEC) No 804/68 is hereby amended as follows : 1 . In the second subparagraph of paragraph 3, ' 15 538 ' in respect of the United Kingdom is replaced by ' 15 327'. 2 . In the third subparagraph of paragraph 3, ' 15 698 ' in respect of the United Kingdom is replaced by ' 15 487\ Article 2 In the Annex to Regulation (EEC) No 857/84, ' 187' in respect of the United Kingdom is hereby replaced by '398 '. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from I April 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 4 June 1984. For the Council The President J. DELORS (') Opinion delivered on 24 May 1984 (not yet published in the Official Journal). (2) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (3 ) OJ No L 90 , 1 . 4 . 1984, p. 10 . (4) OJ No L 90, 1 . 4. 1984, p. 13 .